NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                          February 9, 2015

      Hon. Gilberto Hinojosa                        Hon. Jerad Najvar
      Attorney at Law                               Attorney at Law
      622 E. St. Charles St.                        4151 Southwest Freeway, Ste. 625
      Brownsville, TX 78520                         Houston, TX 77027
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00581-CV
      Tr.Ct.No. C-6914-13-G
      Style:    Lupe Rivera v. Leticia "Letty" Lopez

      Dear Sir/Madam:

             Appellee’s motion for leave to file sur-reply brief in the above cause was this day
      GRANTED by this Court. The brief has been ordered filed as of February 2, 2015, the
      date of receipt.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch